--------------------------------------------------------------------------------

Exhibit 10.36A




November 15, 2007


Michael N. Garin
49 Moore Road
Bronxville, NY 10708


Re: Amendment of Employment Agreement


Dear Michael:


This letter, when countersigned by you, will amend certain terms of your
employment agreement dated March 30, 2004, as amended on July, 28, 2006 (the
"Agreement") with CME Development Corporation (the "Company").  Capitalized
terms used in this letter and not otherwise defined herein shall have the
meanings set forth in the Agreement.


The Agreement is hereby amended as follows:


A.           The second sentence of paragraph 2 of the Agreement is hereby
deleted, and the following is substituted in its place:


With effect from October 17, 2007 through January 31, 2010, your annual base
salary for your duties performed in the United States and elsewhere outside the
United Kingdom will be $975,000 and your annual base salary for your duties
performed in the United Kingdom will be $225,000, all of the foregoing payable
in accordance with the Company's payroll practices.


B.           Paragraph 5 of the Agreement is hereby deleted, and the following
is substituted in its place:


For the year ending December 31, 2007, you will be eligible to receive an
incentive bonus with a targeted amount equal to your aggregate annual base
salary paid to you in 2007 for your duties performed in the United States and in
the United Kingdom.  One-half of any such annual incentive bonus shall be based
upon achievement of reasonable quantitative performance criteria established by
the Board and one-half of any such bonus shall be based upon subjective criteria
established by the Board.


C.           A further section is added to the end of paragraph 5 of the
Agreement as follows:


From January 1, 2008, you shall be entitled to earn an annual incentive bonus
equal to Euro 846,000  (“Bonus”) and additional bonus equal to Euro 423,000 (the
“Additional Bonus”), as provided below.  The Bonus shall be payable in the event
that Actual EBITDA in respect of any financial year of CME Ltd. is equal to
Target EBITDA. The Additional Bonus shall be payable in the event that Actual
EBITDA is at least 105% of Target EBITDA in respect of such financial year.  For
purposes hereof, “Target EBITDA” and “Actual EBITDA” shall be calculated as
follows:



--------------------------------------------------------------------------------

- 2 -

 
Target EBITDA = Eb – Cb, where


Eb  = Segment EBITDA for broadcast operations set forth in the annual budget of
CME Ltd. approved by the Board for the financial year to which such Bonus or
Additional Bonus relates (the “Applicable Budget”), and


Cb  = corporate operating costs (excluding stock-based compensation) set forth
in the Applicable Budget;


Actual EBITDA = Er – Cr – S, where


Er  = aggregate EBITDA for broadcast operations for each Segment (as defined in
the Applicable Budget) in respect of the financial year to which the Bonus or
Additional Bonus relates, calculated on the basis of exchange rates used in
determining such Applicable Budget,


Cr = corporate operating costs (excluding stock-based compensation) set forth in
the Annual Report on Form 10-K of CME Ltd. for such financial year, and


S = the amount equal to Segment EBITDA for non-broadcast operations set forth in
the Applicable Budget minus aggregate EBITDA for non-broadcast operations for
each Segment (as defined in the Applicable Budget) in respect of the financial
year to which such Bonus or Additional Bonus relates, calculated on the basis of
exchange rates used in determining such Applicable Budget, provided such amount
is a positive number.


No Bonus or Additional Bonus shall be payable prior to the date on which CME
Ltd. publishes its Annual Report on Form 10-K for the financial year to which
such Bonus or Additional Bonus relates.


D.            The final proviso of paragraph 6 of the Agreement is deleted, and
the following is substituted in its place:


; and provided further, however, that such travel expenses also may include (i)
reasonable and appropriate travel expenses incurred for your companion (or
spouse, if you are married) accompanying you on business travel on behalf of the
Company and (ii) expenses of up to $100,000 incurred by you (but not your
spouse) in any financial year on an executive jet service used for business
travel to the television stations of CME Ltd. (or a pro rated amount in respect
of the 2007 financial year).



--------------------------------------------------------------------------------

- 3 -

 
Except as expressly set forth in this letter, the terms of the Agreement are
unchanged, remain in full force and effect and are hereby ratified and affirmed
by the parties hereto.



 
Very truly yours,
           
CME DEVELOPMENT CORPORATION
                   
By:
/s/ Wallace Macmillan
     
Name:  Wallace Macmillan
     
Title:    Director
 

 


Accepted and Agreed to as of
this 15 day of November, 2007:




/s/ Michael Garin
 
MICHAEL N. GARIN
 

 
 

--------------------------------------------------------------------------------